 
Exhibit 10.1
 
CONSULTING SERVICES AGREEMENT
 
THIS CONSULTING SERVICES AGREEMENT (the "Agreement") is entered into on April
30, 2009 between Clear Skies Solar, Inc, (CSKHE) ("Company"), having its
principle address at 200 Old Country Road, Suite 610, Mineola, NY 11501 and Ice
Cold Stocks or nominee Kim Davis - to whom the stock is to be assigned - having
its principal address at 9060 Equuis Circle, Boynton Beach FL 33437
("Consultant").
 
WHEREAS, the Company desires to retain the services of Consultant as described
herein and Consultant desires to provide such services for the consideration set
forth below and for such other mutual promises and consideration received the
Company and Consultant hereby enter into this Agreement as follows:
 
I.
Services. The Company retains Consultant to render to the Company the following
services (the "Services"):
   

a)
  Consultant will provide public relations, and advisory, and consulting
services to the Company in conjunction with the development of the Company's
marketing plan, business plan, and goals.
   
b)
      Consultant shall provide advisory and consulting services alternatives for
maximizing the Company's exposure to, and penetration of, its target market.

   
c)
      In consultation with the Company, Consultant shall schedule and arrange
meetings and conferences, in person, by telephone, or other media, for the
Company's representatives and such third parties as the Consultant believes will
further the purposes of this Agreement. Said meetings and conferences shall be
with representatives of potential strategic partners of the Company, marketing
and media representatives and representatives of investment and banking advisory
services.
   

d)
      It is expressly agreed herein that the Company shall be responsible for
all reasonable costs and necessary expenses incurred by Consultant, including
travel, mileage, duplicating and communication expenses. The Company shall
reimburse Consultant for all such expenses with thirty (30) days, subject to
submission by Consultant of reasonably satisfactory documentation. Consultant
shall be required to receive prior written approval from the Company's Chief
Financial Officer for any reimbursed expenses.   Board.

                   
2.
Compensation. As consideration for Consultant's performance of the Services, the
Company shall issue to [kimx1x1.jpg] , One Million (1,000,000) shares of the
Company's restricted common stock (the "Shares") and one-year warrants
exercisable for One Million (1,000,000) shares of restricted common stock
exercisable @ twenty-five cents (25¢) per share (the "Warrants") upon the
signing of this contract by both parties. The Company and Consultant agree to
the following:

 
ICS Consulting Agreement 001
Initial
[bdx1x1.jpg]

 

--------------------------------------------------------------------------------


 
 
(i)
     Consultant shall be entitled to "piggy-back" registration rights for the
Shares on all registrations of the Company, except for registrations filed on
Form S-4 or Form S-8, or on any demand registrations of any other investor
subject to the right, however, of the Company and its underwriters to reduce the
number of shares proposed to be registered pro rata in view of market
conditions. The Company shall bear registration expenses (exclusive of
underwriting discounts and commissions) of all such registrations; and



 
(ii)
     The following legend (or a legend substantially in the following form)
shall be placed on certificates representing the Shares and the Warrants:



THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE
SECURITIES LAW, AND NO INTEREST THEREIN MAY BE SOLD, DISTRIBUTED, ASSIGNED,
OFFERED, PLEDGED OR OTHERWISE TRANSFERRED OR DISPOSED OF UNLESS (A) THERE IS AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE UNITED STATES
STATE SECURITIES LAWS COVERING ANY SUCH TRANSACTION INVOLVING SAID SECURITIES,
OR (B) THIS CORPORATION RECEIVES AN OPINION OF LEGAL COUNSEL FOR THE HOLDER OF
THESE SECURITIES (CONCURRED IN BY LEGAL COUNSEL FOR THIS CORPORATION) STATING
THAT SUCH TRANSACTION IS EXEMPT FROM REGISTRATION.
 
3.
Term and Termination. Subject to earlier termination, the term of this agreement
shall begin on the date set forth above and will continue in full force and
effect for a period of six (6) months from the date hereof. Either party may
terminate this Agreement on thirty (30) calendar days written notice, or if
prior to such action, the other party materially breaches any of its
representations, warranties or obligations under this Agreement. Except as may
be otherwise provided in this Agreement, such breach by either party will result
in that party being responsible to reimburse the non-defaulting party for all
costs incurred directly as a result of the breach of this Agreement. Upon any
termination or expiration of this Agreement, Company shall pay all unpaid and
outstanding fees, through the effective date of termination or expiration of
this Agreement. And upon such termination, Consultant shall provide and deliver
to Company any and all outstanding Services due through the effective date of
this Agreement. Termination by either party shall not result in the forfeiture
by Consultant of the Shares or Warrants.

 
ICS Consulting Agreement 001
Initial
[bdx1x1.jpg]

 

--------------------------------------------------------------------------------


 
4.
Independent Contractor Status. The parties agree and acknowledge that this
Agreement shall not be construed so as to make either an employee of the other
and neither party shall hold themselves out as such. Neither party shall i) have
the authority bind the other to any contract, agreement, nor indenture; ii) be
liable to any third party for the acts of the other; nor iii) accept service of
process for the other.

   
5.
Confidential Information. It is agreed by the parties that Consultant shall have
access to, have disclosed to it, or otherwise obtain Confidential Information
about the Company. "Confidential Information" shall mean confidential,
non-public or other proprietary information including, without limitation,
letters addressed from the Securities and Exchange Commission to the Company,
trade secrets, technical information, including algorithms, code, data, designs,
documentation, drawings, formulae, hardware, know­how, ideas, inventions,
whether patentable or not, photographs, plans, procedures, processes, reports,
research, samples, sketches, software, specifications, business information,
including customer and distributor names, marketing information, operations,
plans, products, financial information, including pricing and other confidential
information that is disclosed under the terms of this Agreement by the Company
or the Consultant. Consultant shall not disclose to, or use for the benefit of,
any third party, Confidential Information it receives without the prior written
consent of the Company. Information shall not be considered Confidential
Information if such information is i) already known to Consultant at the time it
is obtained, ii) subsequently learned from an independent third party; or iii)
available publicly.
   

6.
Confidentiality of Agreement. The parties shall not disclose to any third person
or entity, any portion of this Agreement except as necessary for the Consultant
to provide the Services set forth in Section 1 herein and as otherwise required
by applicable law. Except as permitted in the preceding sentence, neither party
shall disclose the existence or terms of this Agreement without first obtaining
prior written approval of the other party which approval may be withheld by
Consultant for any reason. Neither party shall use the other's name, logo,
trademarks, or service marks in any advertising, publicity releases, or any
other materials without that party's prior written approval, which shall not be
unreasonably withheld by the Company if Consultant determines such use to be
consistent with the performance of its Services described herein.

 
ICS Consulting Agreement 001
Initial
[bdx1x1.jpg]

 

--------------------------------------------------------------------------------


 
7.
Best Efforts. The parties agree that Consultant will utilize its best efforts to
provide the Services set forth in Section 1 above. The Company acknowledges and
accepts that Consultant does not and cannot promise or guarantee that any
specific result can or will be achieved by the Consultant as a result of its
performance of the Services set forth herein,

   
8.
Assignment. This Agreement may be assigned to and inure to the benefit of, and
be binding upon, any successor to substantially all of the assets and business
of the Company as a going concern, whether by merger, consolidation, liquidation
or sale of substantially all of the assets of the Company or otherwise. The
Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform as if no such succession had taken place; and, as used in
this Agreement, "Company" shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise; provided that for
purposes of Section 8 hereof, the term "Company" shall mean the Company as
hereinbefore defined and any such transaction in which this Agreement is
assigned to a successor may not expand or enlarge the scope of restrictions
applicable to Consultant pursuant to this Agreement. Consultant understands and
agrees, however, that this Agreement is exclusive and personal to him only, and,
as such, he will neither assign nor subcontract all or part of his
undertaking(s) or obligation(s) under the terms of this Agreement.
   

9.
Suit/Jurisdiction. The parties agree that any and all disputes arising out of or
relating to this Agreement shall be submitted to the American Arbitration
Association ("AAA") for binding and final resolution in accordance with the
rules of the AAA. The parties further agree that such arbitration shall take
place in New York, NY. Notwithstanding the foregoing, the parties shall each
retain the right to seek injunctive or equitable relief for any actual or
threatened breach of Sections 5 and 6 of this Agreement. In the event either
party exercises its right to seek injunctive or equitable relief, it shall do so
in a court of competent jurisdiction in the State of New York. Without
limitation of the foregoing, each party acknowledges that it hereby waives the
right to have disputes arising out of or relating to this Agreement resolved by
jury trial and the parties shall not be entitled to special, punitive,
incidental and similar damages in any proceeding brought for enforcement of this
Agreement.

 
ICS Consulting Agreement 001
Initial
[bdx1x1.jpg]

 

--------------------------------------------------------------------------------


 
10.
Interpretation of Agreement. This Agreement shall be interpreted in accordance
plain meaning of its terms and under the laws of the State of New York without
reference to conflicts of law provisions.

   
11.
Contents of Agreement and Amendments. This Agreement set forth the entire
agreement of the parties. No amendment or modification to this Agreement shall
be binding unless in writing and signed by both parties. The parties agree the
terms of the Addendum hereto are hereby incorporated into this Agreement.
   

12.
Counterparts; Delivery by Facsimile. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of this
Agreement may be effected by facsimile.

 
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date and year first written above.
 

CONSULTANT:     COMPANY:  
/s/  [ganx5x1.jpg]
   
/s/ [ceo1x5x1.jpg]
 
Print Name: Barry Davis
   
Print Name:
 
for Ice Cold Stocks 
            Title: [ceo2x5x1.jpg]  
Title: Partner
Dated: 5-4-09
    Dated: [gatex5x1.jpg]  

 
ICS Consulting Agreement 001
Initial
[bdx1x1.jpg]

 

--------------------------------------------------------------------------------


 
Addendum


Consultant represents that it is not required to maintain any licenses or
registrations under federal or any state regulations necessary to perform the
services set forth herein that it does not possess. Consultant acknowledges
that, the performance of the services set forth under this Agreement will not
violate any rule or provision of any regulatory agency having jurisdiction over
Consultant and Consultant will fully and accurately disclose its compensation
provided hereunder and its ownership of securities of the Company in connection
with any publications, reports or analysis. Consultant acknowledges that, to the
best of its knowledge, Consultant and its officers and directors are not the
subject of any investigation, claim, decree or judgment involving any violation
of the SEC or securities laws. Consultant further acknowledges that it is not a
securities Broker, Dealer or a registered investment advisor


Consultant acknowledges that the shares of Common Stock to be issued pursuant to
this Agreement (collectively, the "Shares") have not been registered under the
Securities Act of 1933, and accordingly are "restricted securities" within the
meaning of Rule 144 of the Act. As such, the Shares may not be resold or
transferred unless the Company has received an opinion of counsel reasonably
satisfactory to the Company that such resale or transfer is exempt from the
registration requirements of that Act.


Consultant is (i) an accredited investor, as that term is defined in Regulation
D promulgated under the Securities Act of 1933. Consultant is acquiring the
Shares for the Consultant's/Nominee's own account for investment and not with a
view toward resale or distribution thereof except in accordance with applicable
securities laws.
 
ICS Consulting Agreement 001
Initial
[bdx1x1.jpg]

 


--------------------------------------------------------------------------------

